PER CURIAM.
The libel or information in this ease is in the usual form, and, inasmuch as it does not appear from the record that the driver of the truck was prosecuted with effect, or at all, for transporting intoxicating liquor in violation of the National Prohibition Act (Comp. St. § 10138% et seq.), the libel states a cause of action for forfeiture under section 3450 of the Revised Statutes (Comp. St. § 6352). United States v. One Ford Coupé Automobile, 47 S. Ct. 154, 71 L. Ed.-, and Port Gardner Investment Co. v. United States, 47 S. Ct. 165, 71 L. Ed. -, decided by the Supreme Court, November 23, 1926.
The ruling of the court sustaining exceptions to the libel was therefore erroneous, and for this error the decree is reversed, and the cause is remanded for further proceedings.